Citation Nr: 1131330	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right hand disorder.

2. Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from September 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Clarification of Issues on Appeal

The Board observes that the Veteran initially submitted a claim for service connection for a right hand condition to include arthritis.  See April 2009 statement in support of claim.  However, the Board observes the evidence of record indicates the Veteran has also been diagnosed with arthritis of the right wrist.  See, e.g., August 2009 VA examination and March 2010 addendum.  The Court has held that VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.  However, for reasons discussed in further detail below, the issue of service connection for a right wrist disorder has not yet been fully developed.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, for the reasons discussed below, the Board has determined that additional development, with ensuing delay, is unfortunately required prior to a decision in the instant case.  



VCAA Notice

As discussed in the INTRODUCTION above, the Board has determined that the case of Clemons v. Shinseki is applicable in the instant case.  See Clemons, 23 Vet. App. 1 (2009) (the Board should consider alternative diagnoses within the scope of the filed claim).  In this regard, while the Veteran initially filed a claim of service connection for a right hand disorder, to include arthritis, the Board observes he has also been diagnosed with arthritis of the right wrist, which the record indicates may contribute to the symptomatology that he attributes to his right hand disorder.  To date, however, the RO has not adjudicated the Veteran's claim so broadly as to incorporate arthritis of the right wrist.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such a diagnosis.  Corrective action, as well as further adjudication, is thus needed.  38 C.F.R. § 3.159(b) (2010).

VA examination

The Veteran has asserted his right hand and wrist conditions are directly due to an in-service injury in which he slipped and fell, dislocating fingers on his right hand.  Alternately, he contends his service-connected status post dislocation of the right fifth finger proximately caused or aggravated his right hand and wrist conditions, including arthritis.

During the course of the instant claim, the Veteran was afforded a VA examination in August 2009, with addendum opinions obtained in January and March 2010.  The August 2009 VA examination report and January 2010 addendum address whether the Veteran's right hand disability is directly due to active service or proximately due to his service-connected dislocation of the right fifth finger, respectively.  Further, the March 2010 addendum addresses whether the Veteran's right wrist disability has been aggravated by his service-connected dislocation of the right fifth finger.  However, there remains no opinion that addresses all aspects of direct and secondary service connection for both the Veteran's right hand and right wrist disabilities.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to all aspects of direct and secondary service connection with respect to both a right hand and wrist disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for a right wrist disorder on a direct, presumptive and secondary basis.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current right hand and/or wrist disability.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examination should include a review of the Veteran's pertinent medical history and current complaints, as well as a comprehensive clinical evaluation.  All clinically indicated tests should be performed.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran currently suffers from a right and and/or right wrist disability, other than a dislocation of the right fifth finger, and provide an appropriate diagnosis.  For each diagnosed right hand and/or right wrist disability, answer whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such disability:

a. is etiologically related to the Veteran's active service, to include an in-service fall;

b. is proximately due to the Veteran's service-connected status post dislocation of the right fifth finger;

c. has been aggravated beyond its normal progression by the Veteran's service-connected status post dislocation of the right fifth finger.

A complete rationale must be offered for all opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for a right hand and right wrist disability based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



